Citation Nr: 1617492	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  10-43 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right wrist disability, to include as secondary to service-connected bilateral knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 2002 to February 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board remanded the matter to the RO in July 2014 for further development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

In February 2015, the RO denied entitlement to a TDIU and the Veteran filed a timely notice of disagreement (NOD) with this decision in April 2015.  In response to the notice of disagreement, the originating agency notified the Veteran of the post decision review process and offered options for the type of review that the Veteran could choose.  The Veteran chose a Decision Review Officer review and that matter is being processed.  It is not ripe for appellate review and will not be considered by the Board at this time.   

Additionally, the Veteran submitted a substantive appeal (VA Form 9) in September 2014, in which he expressed disagreement with a decision denying payment for an April 16, 2014 emergency room visit at Osceola Regional Medical Center.  A review of the record reflects that this matter has not been certified to the Board and is not ripe for appellate review.  


FINDING OF FACT

Resolving all doubt in the Veteran's favor, residuals of a right wrist fracture are etiologically related to his service-connected bilateral knee disability.



CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, residuals of a right wrist fracture are proximately due the service-connected bilateral knee disability.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310.


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

VA has certain duties to notify and assist a claimant.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, VA's duty to notify was satisfied through a notice letter dated in May 2008 that informed the Veteran of the evidentiary requirements for direct and secondary service connection, the division of responsibility between the Veteran and VA for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  
Regarding the duty to assist, service treatment records and all identified post-service evidence has been associated with the claims file.  Additionally, a VA examination was performed in July 2014 that includes consideration of the Veteran's medical history and consideration of the claims file, and sets forth all pertinent findings such that the Board is able to make a fully informed decision.  For the reasons indicated below, the examination is adequate because the VA examiner supported his conclusion with an analysis that is adequate for the Board to consider and weigh against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  Accordingly, the duty to assist is satisfied.

II.  Background

The Veteran claims that service connection is warranted for right wrist disability as secondary to his service connected bilateral knee disability.  According to the Veteran, in 2008, as he stepped out of a trailer, his right knee gave out causing him to fall and injure his right wrist when he attempted to use his hands to prevent the fall.  See April 2009 NOD; October 2010 VA Form 9; July 2014 VA Wrist Conditions Disability Benefits Questionnaire (DBQ).

VA treatment records dated from October 2004 to January 2015 show that the Veteran presented with bilateral knee pain and instability.  According to the Veteran's reports, pain impacted his daily functioning and ability to be active.  During this time treatment included physical therapy and medication management.  See Tampa Florida VA Medical Center treatment records.

A January 2008 VA physical therapy consult shows the Veteran's bilateral knee disability is manifested by symptoms to include weak vastus medialis oblique (VMO) bilaterally, difficulty with locomotion, and pain that is worse with climbing stairs and squatting, with decreased quality of life during exacerbations.  Examination of the knees revealed abnormal tracking patellae and crepitus bilaterally.  The examiner found that this condition most likely caused inflammation with repeated squatting and stairs.

A February 24, 2008 private treatment record shows the Veteran was admitted to the Florida Hospital for an injury of the right wrist.  The attending physician's report notes that the Veteran fell on the stairs at home and suffered a right arm fracture, noting a history of left knee torn meniscus with costochondritis.  X-ray of the right wrist identified right wrist distal radius fracture.  A subsequent February 25, 2006 private treatment record notes the Veteran underwent surgical procedure.  See Florida Hospital private treatment records.

In April 2008, the Veteran filed a claim of service connection for right wrist and psychiatric disability secondary to his service-connected disability.  

On VA wrist examination, in July 2014, the Veteran reported that he injured his wrist when his knee gave out as he stepped out of a trailer.  In an attempt to avoid falling he held out his right wrist to break his fall.  Upon examination, the examiner diagnosed comminuted fracture distal radius status-post orif with volar plate and opined that the Veteran's wrist condition was less likely as not proximately due to or the result of the Veteran's service-connected bilateral knee disability.  The rationale was that there is "no clear evidence, per review of the Florida Hospital documentation (8/24/08), that the veteran's fall was due to knee instability," noting that patello-femoral dysfunction is associated with instability climbing up stairs.  The examiner concluded that it would be speculative that the right wrist fracture was caused by the Veteran's service-connected knee condition.  

A subsequent September 2014 VA treatment record shows the Veteran presented for follow-up treatment of his service-connected bilateral knee disability with resultant right wrist injury with his VA primary care physician.  The physician gave an opinion that the degree of injury to the right wrist indicates that it is as likely as not or at least possible that the Veteran's current right wrist condition is the result of his service-connected bilateral knee disability.  In so finding, the physician noted that review of the Veteran's treatment records reflects that 30 days prior to the incident, he had been receiving physical therapy for his bilateral knee disability, that the Veteran continues to have bilateral knee pain and instability, and also continues to wear braces on both knees.  Additionally, the physician noted that following the incident, the Veteran's wrist was operated on by Dr. C.J.D. of Florida Hospital.  Following surgery, the Veteran continued therapy and currently had residual limitation in function of the right wrist with limitation in supination and grasp.  See Kissimmee CBOC treatment records.

A January 2015 VA treatment record shows the Veteran reported ongoing right wrist pain post-fracture.  Id.  In addition, in January 2015, the Veteran was afforded a VA mental disorder examination.  In the resulting report, the VA examiner noted the Veteran's report of limited social activity due to the instability of his knees.  According to the Veteran's reports, he was unable to exercise due to his knee disability and explained that he recently fell while ascending the stairs resulting in a broken wrist.

III.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  

To establish service connection, there must be (1) a competent diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of service-connected disability.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a),(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The evidence is conflicting as to whether the right wrist fracture is related to the service-connected knee disability.  As pointed out by the July 2014 VA examiner, the private medical records from Florida Hospital did not indicate clear evidence documenting that the Veteran's fall was due to knee instability.  However, the September 2014 VA physician noted that near the time of injury the Veteran had been receiving physical therapy for his bilateral knee disability, and upon current examination, the Veteran's primary care physician found that he continued to have bilateral knee pain and instability.  The Veteran has claimed that the injury was due to the knees failing and he filed a claim for compensation soon after the injury.  Resolving all doubt in the Veteran's favor, the Board finds that the evidence is in equipoise as to whether the right wrist fracture is etiologically related to the service-connected knee disability.  


As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for residuals of a right wrist fracture is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for residuals of a right wrist fracture is allowed.




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


